TEAGUE, Judge,
dissenting.
From what is stated in the majority opinion, I am unable to agree with the majority’s conclusion, that “the facts do not support petitioner’s assertion that he was denied effective assistance of counsel...”
Petitioner was charged as an “habitual criminal” pursuant to V.T.C.A., Penal Code, Section 12.42(d). It is apparent from what the majority opinion states that trial counsel did not make any pre-trial investigation into the validity of the prior convictions. It was later determined that one of the two prior convictions was void. Under this Court’s decision of Ex parte Scott, 581 S.W.2d 181 (Tex.Cr.App.1979), counsel was ineffective for failure to make any pre-trial investigation into the validity of the prior conviction that was later determined to be void.
Furthermore, I find counsel’s statement that he did not seek to have the jury assess punishment because “a judge would be more likely to be lenient, if circumstances permitted assessment of a lesser punishment” is, as a matter of law, unacceptable. I must ask the majority the following question: If the prosecution properly proved up the alleged two prior felony convictions, what lesser penalty would have then been available to the trial judge to assess? If the prosecution had properly proved up the alleged two prior felony convictions, and the trial judge had assessed a lesser penalty than automatic life imprisonment, the then penalty where it was alleged that the defendant was an habitual criminal, he would have violated his oath of office.
As to what trial counsel might have done if petitioner had not had any prior felony convictions, such is totally irrelevant and immaterial to the issue in this cause.
From what is stated in the majority opinion, I would find that petitioner was denied the effective assistance of counsel, and would grant petitioner a new trial. Because the majority does not do this, I am compelled to dissent.